PER CURIAM
Jimmy D. Burns ("Appellant") appeals from his conviction, following a jury trial, of attempted statutory sodomy in the first degree, in violation of Section 566.062.2(1) RSMo. Appellant was sentenced as a prior and persistent felony offender to life imprisonment in the Missouri Department of Corrections. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*528The judgment is affirmed pursuant to Rule 30.25(b).